  Case 19-80511       Doc 93    Filed 11/26/19 Entered 11/26/19 15:03:59         Desc Main
                                  Document     Page 1 of 2

                         UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF ILLINOIS

In re:                                      )
STAHLEY, SHAWN                              )      Case Number 19-80511
       Debtor.                              )      (Chapter 13)
                                            )

                    OBJECTION TO PRIORITY CLAIM NUMBER 21-1
                     FILED BY THE INTERNAL REVENUE SERVICE

       NOW COMES the Debtor, SHAWN STAHLEY, by and through his Attorney, Spencer

Lee Daniels, and for his Objection to Priority Claim Number 21-1 Filed by the Internal Revenue

Service, states as follows:

       1.       That the Internal Revenue Service has filed Proof of Claim Number 21-1 for a

priority amount of $11,414.96 for the 2015, 2016, 2018, and 2019 tax years.

       2.       The Internal Revenue Service claims FUTA and FICA as estimated for a tax due

of $2,500.00.

       3.       The Debtor does not have employees and therefore, would not owe said taxes.

       Wherefore, the Debtor request this Court grant his Objection to Priority Claim Number

21-1 by the Internal Revenue Service for the estimated amount of $2,500.00.

                                            Respectfully submitted,

                                     By:    /s/ Spencer Lee Daniels
                                            SPENCER LEE DANIELS


Spencer Lee Daniels, Esq.
Attorney for Debtor
411 Hamilton Boulevard, Suite 1708
Peoria, Illinois 61602
Telephone: (309) 673-1400
Facsimile: (309) 673-3960
Email: danielslaw@sbcglobal.net
 Case 19-80511        Doc 93      Filed 11/26/19 Entered 11/26/19 15:03:59           Desc Main
                                    Document     Page 2 of 2

                                      PROOF OF SERVICE


       The undersigned hereby certifies that a copy of the above document was sent via
Electronic Mail to the following on the 26th day of November, 2019:

       United States Trustee, 401 Main Street, Suite 1100, Peoria, Illinois 61602

       Marsha Combs-Skinner, Chapter 13 Standing Trustee, Central District of Illinois, Post
       Office Box 349, Newman, Illinois 61942

       Department of the Treasury, Internal Revenue Service, Post Office Box 7346,
       Philadelphia, Pennsylvania 19101-7346

       The undersigned hereby certifies that a copy of the above document was mailed to the
following by first-class mail, postage pre-paid, on the 26th day of November, 2019:

       Department of the Treasury, Internal Revenue Service, Post Office Box 7346,
       Philadelphia, Pennsylvania 19101-7346

       U.S. Attorney, 318 South Sixth Street, Springfield, Illinois 62701

       U.S. Attorney, 211 Fulton Street, Suite 400, Peoria, Illinois 61602

       U.S. Attorney General, Office of the Attorney General, 10th and Constitution Avenues
       NW, Washington, DC 20530

       U.S. Attorney General, Office of the Attorney General, 950 Pennsylvania Avenue, NW,
       Washington, DC 20530-0001

                                                /s/ Susan K. Benedict
                                                Susan K. Benedict, Legal Assistant




Spencer Lee Daniels, Esq.
Attorney for Debtor
411 Hamilton Boulevard, Suite 1708
Peoria, Illinois 61602
Telephone: (309) 673-1400
Facsimile: (309) 673-3960
Email: danielslaw@sbcglobal.net
